Case 2:20-cv-00950-JDC-KK Document 15 Filed 01/06/21 Page 1 of 1 PageID #: 54




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION

PAE HUE YENG XIONG                            :         DOCKET NO. 20-cv-0950
     REG. # 08898-089                                       SECTION P

VERSUS                                        :         JUDGE JAMES D. CAIN, JR.


ALBERT THOMAS                                 :         MAGISTRATE JUDGE KAY

                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law,

and noting the absence of objections to the Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that the claim for monetary

damages related to the changes in Xiong’s conditions of confinement be DISMISSED

WITH PREJUDICE and claims related to loss of good time credits be DISMISSED

WITH PREJUDICE to their being asserted again until the Heck bar in this matter has

been lifted.

       The Clerk of Court is instructed to send a copy of this Judgment to the keeper of the

three strikes list in Tyler, Texas.

       THUS DONE AND SIGNED in Chambers, on this 6th day of January 2021.



                         __________________________________
                                 JAMES D. CAIN, JR.
                         UNITED STATES DISTRICT JUDGE
